                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION AT CINCINNATI



Ronald E. Dula ,
      Plaintiff,

-vs-                                                          Case No. 1:18-CV-620

Hamilton County Prosecutors Office et al,
      Defendant.
___________________________________



                                  JUDGMENT IN A CIVIL CASE

       Jury Verdict.              This action came before the Court for a trial by jury.
                                  The issues have been tried and the jury has rendered
                                  its verdict.

X      Decision by Court.         This action came to trial or hearing before the Court.
                                  The issues have been tried or heard and a decision
                                  has been rendered.


       IT IS ORDERED AND ADJUDGED

       That the Report and recommendation (Doc. 4) is hereby adopted and the
       plaintiff’s complaint (Doc. 3) is DISMISSED with prejudice. This case is hereby
       terminated from the docket from this court.




Date: October 24, 2018                            Richard W. Nagel, CLERK



                                                  By:s/Benjamin J. Codispoti
                                                  Benjamin J. Codispoti, Deputy Clerk
